CHRIS DANIEL              01-15-00249-CR
9            &                 HARRIS COUNTY DISI RICT CLERK

   &OFt£&
                                                                                 FILED IN
March 18,2015                                                             1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
HONORABLE KATHERINE CABANISS                                              3/19/2015 11:15:05 AM
248™ DISTRICT COURT                                                       CHRISTOPHER A. PRINE
                                                                                   Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant’s Name: TODD ARLAND MITCHELL

Cause No: 1438321

Court-   248th DISTRCIT COURT
Please note the following appeal updates on the above mentioned cause-

Notice of Appeal Filed Date: 3/12/15
Sentence Imposed Date: 3/2/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


S NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
w        i
                                                            Cause No.        /
i                                                          THE STATE OF TEXAS
                                                                            V.
                                                                                                                                                        IK
                                      I!ATCM£ 11                            , A/K/A/                                                        Pÿ          /{. /Ui'rcHell
    Defendant (Signature)                                                     Defendant’s Printed name

    SWORN TO AND SUBSCRIBED BEFORE ME ON

    By Deputy District Clerk of Hams County, Texas


                                                                                                                         ™SSr
    hup //hcdco-intranet/Criminal/Crinunal Courts/SOPs and Forms Librarv/Criminal Fomis/Notice of Appeal (2 paaes-without Affirmation) docPage 1 of 2
                                                                       1/09/08                                                                               V
    '4    •                                                             ORDER
I
               On
                                                     S Court conducted a hearing and FINDS that defendant / appellant
                n   IS NOT indigent at this time
                    IS indigent for the purpose of
                                employing counsel
                                payipg   for a clerk's and court reporter's record
                          3"£mploying counsel or paying for a clerk's and court reporter's record
     The Court ORDERS that
               Counsel’s motion to withdraw is GRANTED / DENIED.
               Defendant / appellant's motion (to be found indigent) is DENIED
                                 / appellant's motion     is   GRANTED and
                    n                                                                           (attorney's name & bar card number)
                          is   APPOINTED to represent defendant / appellant on appeal
                         The COURT REPORTER              is   ORDERED to prepare and file the reporter's record without charge to
                         defendant / appellant
     BAIL IS
               SET at $
               To CONTINUE as presently set
                          and    is   SET at NO BOND (Felony Only)

     DATE SIGNED
                                        MAR 1 3 2015                                                              X


                                                                               JUDGE    FWS&INGJ
                                                                                                         URT
                                                                               COUNTÿf 35RlM IÿAkiCQUl r ATLAf'NO
                                                                                          . KÿOO'
                                                                                              ..
                                                                               HARRI4CTHE STATE         OF   TEXAS
                                                  Cause No.
                                                                   '73ÿ331/
                                                                       3’SkQr
                                                                             IN THE            DISTRICT COURT
                                                                                                                        ©
v.                                                                           COUNTY CRIMINAL COURT AT LAW NO.

                                     , Defendant                             HARRIS COUNTY, TEXAS

            TRIAL COURT’S CERTIFICATION                         OF    DEFENDANT’S RIGHT                   OF    APPEAL*
I, judge of the trial court, certify this criminal case:
             is   not a plea-bargain case, and the defendant has the right of appeal, [or]
     Cl      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal [or]
     I~1     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
     I I     is a plea-bargain case, and the defendant has NO right of appeal [or]

     l~~l    the defendant has waived the right of appeal.



Judge                                                                    Date Signed

I have received a copy of this certification I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the            mV to file a pro se petition for discretionary review
                                               oppojjÿn
Defendant         /\/>L J.               >                 w             jÿfendant's Counsel

Mailing Address:       /H/ld     2             £-7~                      State Bar of Texas ID number.
Telephone number:           /   _770                                                        bp
                                                    \
                APPEAL CARD
                 5-\-'5
Court                                   Cause No.
                                       /vz&z-i
                The State of Texas
                       Vs
 rish'J-s/uM*        *77, 9 n

Date Notice
                                            3-ÿ(5
Of Appeal:           HAR 1 3 2015
Presentation:                   Vol.         Pg-.




                 __ _
                 ____
Judgment:                       Vol.         Pg-.

Judge Presiding
Court Reporter
Court Reporter
                    ___
                      M jVÿf
                                  CwWvwO
Court Reporter

Attorney
on Trial_

Attorney
on Appeal

        Appointed.              Hired

Offense

Jury Trial:            Yes.             No

Punishment
Assessed  _     fo
(If Known)    _ kM
Companion Cases
                      ~

Amount of
Appeal Bond

Appellant
Confined:              Yes             No

Date Submitted
To Appeal Section

Deputy Clerk


                                            93ÿ